Citation Nr: 1702282	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  13-11 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from January 1976 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In her April 2013 VA Form 9, the Veteran requested a personal hearing before a Veterans Law Judge; however, in February 2016, she withdrew her request pursuant to 38 C.F.R. § 20.704(e).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's bilateral carpal tunnel syndrome is related to her active military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, bilateral carpal tunnel syndrome was incurred in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).
As to the bilateral carpal tunnel syndrome claim, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein, no further discussion of these VCAA requirements is required as to this issue.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Service connection generally requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

In this case, the Veteran asserts that she has bilateral carpal tunnel syndrome, as a result of working for 20 years as a typist during her military service.  See, e.g., the Veteran's notice of disagreement (NOD) dated March 2010 and VA Form 9 dated April 2013.  For the reasons set forth below, the Board finds that service connection is warranted.

As indicated above, the Veteran served on active duty from January 1976 to August 1992.  Her service treatment records, including her June 1992 retirement examination, are pertinently absent any complaint of, or treatment for, hand or arm impairment.  However, the Veteran is competent to report symptoms such as upper extremity pain and numbness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (lay testimony is competent to establish the presence of observable symptomatology as well as other matters).  Moreover, her description of repetitive in-service typing is consistent with her military occupation specialty of administrative specialist and military education including a clerk/typist class.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

Post-service treatment records document a diagnosis of neuralgia of the left arm in September 1993, following the Veteran's complaints of numbness in her fingers, approximately one year following service.  A March 2000 private treatment record noted the Veteran's treatment for complaints of pain and swelling in her right hand of unclear etiology, which made it difficult to grab and hold objects.  VA treatment records dated March 2007 indicated a diagnosis of mild bilateral carpal tunnel syndrome, which was confirmed by electromyographic testing.  Significantly, the staff physician who prepared the March 2007 note wrote, "probably from years of typing."  Similarly, in a private treatment record dated in September 2009 the Veteran's treatment provider observed that the Veteran had been a typist for 20 years and that her carpal tunnel syndrome is consistent with her job history.  The treatment provider further opined, "CTS probably caused by years of typing."  These opinions, while not detailed in their rationale, constitute probative evidence in support of the Veteran's theory of entitlement when read as a whole and in the context of the evidence of record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as 'evidence' of whether the disorder was incurred in service).  Significantly, there is no contrary medical opinion in the evidence of record.

In a February 2010 letter, Dr. M.M., the Veteran's treating psychologist stated that the Veteran's repetitive typing in the military is "one of the major causes for carpal tunnel" syndrome.  The Board notes that the opinion of Dr. M.M. is of little probative value, as he is a psychologist and does not have any documented expertise with regard to carpal tunnel syndrome.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is "suitably qualified and sufficiently informed") (emphasis added).  However, given the positive opinions and lack of negative opinions noted above, the weight of the medical evidence supports a  nexus between the carpal tunnel syndrome and service. 

In sum, the above evidence supports the award of service connection for bilateral carpal tunnel syndrome as due to the Veteran's military service.  Given the post-service treatment for complaints of pain, numbness, and swelling in the upper extremities, to include numbness within a year of service, the March 2007 and September 2009 positive opinions, the Veteran's military occupation specialty and education, and her credible lay statements, the evidence is at least evenly balanced as to whether the diagnosed bilateral carpal tunnel syndrome is related to her military service, in particular her 20 years as an administrative specialist including typing duties.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral carpal tunnel syndrome is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for bilateral carpal tunnel syndrome is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


